Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .     
This office action is responsive to the Request for Continued Examination, Amendment and Remarks filed 17 February 2022, wherein claim 14 was canceled, and claim 15 newly added. Subsequently, claims 1-13 and 15 are pending, with claims 1-8 and 15 presently under consideration in this application, and with claims 9-13 being withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention.
Response to Amendment
Although the rejection of claim 14 under 35 U.S.C. 112(b) or 35 U.S.C. 112(pre-AIA ), second paragraph, as set forth in paragraph 9 of the previous FINAL office action on the merits, is hereby withdrawn in view of applicants’ cancellation of the same, applicants have amended the base independent claim 1 to recite the limitations of canceled claim 14, i.e., “a molar proportion of an amount of the repeating unit represented by formula (I) based on a total amount of all repeating units derived from hydroxycarboxylic acids in the thermoplastic liquid crystal polymer is 85 mol% or higher”, thus introducing new considerations as follows under 35 U.S.C. 112(b) or 35 U.S.C. 112(pre-AIA ), second paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 1-8 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Amended claim 1 is rejected as being vague and indefinite when it recites “a molar proportion of an amount of the repeating unit represented by formula (I) based on a total amount of all repeating units derived from hydroxycarboxylic acids in the thermoplastic liquid crystal polymer is 85 mol% or higher” (emphasis added); the scope of the protection sought is not clear, since there is insufficient antecedent basis for “repeating units derived from hydroxycarboxylic acids” in the claimed thermoplastic liquid crystal. Polymer. For what it’s worth, the specification, as originally filed, defines hydroxycarboxylic acids as: 
    PNG
    media_image1.png
    374
    478
    media_image1.png
    Greyscale
.

Amended claim 3 is rejected as being vague and indefinite when it recites “wherein a molar proportion of an amount of the repeating units represented by formula (II) based on a total amount of all repeating units derived from dicarboxylic acids in the thermoplastic liquid crystal polymer is 85 mol% or more” (emphasis added); the scope of the protection sought by “all the repeating units derived from dicarboxylic acids” is not clear, especially since the repeating units of formula (II) appear to be the only ones “derived from dicarboxylic acids”. Amended claim 3 fails to particularly point out and distinctly claim that the thermoplastic liquid crystal polymer according to claim 1 also contains a molar amount of repeating derived from dicarboxylic acids other than the repeating units of formula (II), wherein the ratio of the molar amount of the repeating units formula (II) to the molar amount of the total of all the repeating units derived from dicarboxylic acids in the thermoplastic liquid crystal polymer is 85 mol% or higher.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 1-8 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Hosoda et al. (Japanese Patent No. 2006-233118). 
Hosoda et al. (page 2) discloses a thermoplastic liquid crystal polymer comprising a combination of a repeating unit inclusive of those of the present formula (I) as represented therein by 
    PNG
    media_image2.png
    201
    429
    media_image2.png
    Greyscale
in an amount of 40-75 mol%, a repeating unit inclusive of those of the present formula (II) as represented therein by 
    PNG
    media_image3.png
    237
    434
    media_image3.png
    Greyscale
in an amount of 5-30 mol%, and repeating units inclusive of those of the present formulae (III) and (IV) as represented therein by 
    PNG
    media_image4.png
    50
    349
    media_image4.png
    Greyscale
, wherein Ar1 is a divalent aromatic group, in an amount of 5-30 mol%. Although Hosoda et al. does not expressly illustrate the thermoplastic liquid crystal polymer molar characterized by the claimed combination of repeating units of (I), (II), (III) and (IV), it would have been obvious to one of ordinary skill in the requisite art at the time the invention was filed to .

Response to Arguments
Applicant's arguments filed 17 February 2022 with respect to the rejection of claim 3 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as set forth in paragraph 8 of the previous FINAL office action on the merits, said arguments to the effect that the amendments to claim 3 have rendered the rejection moot, have been fully considered but they are not persuasive. The fact remains that the antecedent basis for “repeating units derived from dicarboxylic acids” other than those of formula (II) is not clear.
Applicant's arguments filed 17 February 2022 with respect to the rejection of claim 14 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as set forth in paragraph 9 of the previous FINAL office action on the merits, said arguments to the effect that the cancellation of and incorporation thereof the limitation into claim 1 render the rejection moot, have been fully considered but they are not persuasive. The fact remains that the antecedent basis for “repeating units derived from dicarboxylic acids” other than those of formula (II) is not clear. 
Upon further consideration, each of the rejection of claims 1, 2, and 4-5 under 35 U.S.C. 102(a)(1) over Yung et al. (’070), and the rejection of claims 3 and 6-8 under 35 U.S.C. 103 over Yung et al. (’070), as set forth in the previous FINAL office action on 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Geraldina Visconti whose telephone number is (571)272-1334. The examiner can normally be reached Monday-Friday, 8:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia H Kelly can be reached on 571-272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 

GERALDINA VISCONTI
Primary Examiner
Art Unit 1722



/GERALDINA VISCONTI/Primary Examiner, Art Unit 1722